As filed with the Securities and Exchange Commission on August 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21943 Cadogan Opportunistic Alternatives Fund, LLC (Exact name of registrant as specified in charter) 149 Fifth Avenue, 15th Floor, New York, NY10010 (Address of principal executive offices) (Zip code) John Trammell 149 Fifth Avenue, 15th Floor, New York, NY10010 (Name and address of agent for service) 212-585-1600 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2011 Item 1. Schedule of Investments. Cadogan Opportunistic Alternatives Fund, LLC Schedule of Investments June 30, 2011 (Unaudited) Fair Value Frequency of Shares Cost (in US Dollars) Redemptions INVESTMENTS IN NON U.S. INVESTMENT COMPANIES - 35.22%(a)(p) Event Driven - Multi-Strategy - 3.08%(a) SPM Core Offshore Fund Ltd. (Cayman Islands)(b) $ $ Quarterly Fixed Income Arbitrage - 6.10%(a) GS Gamma Investments, Ltd. (Cayman Islands)(c) Quarterly Global Macro - Discretionary - 6.54%(a) Graham Global Investment Fund Ltd. (B.V.I.) Monthly Long Short Equity - General - 9.66%(a) Pelham Long/Short Fund Ltd - Class A (Bermuda)(d) Monthly Sprott Offshore Fund, Ltd. (Cayman Islands)(e) Monthly Zebedee Focus Fund Limited (Cayman Islands) Monthly Long Short Equity - Sector - 9.84%a Camber Capital Offshore Fund, Ltd. - Class A (Cayman Islands)(f) Monthly Cavalry Market Neutral Offshore, Ltd. (Cayman Islands)(g) Quarterly TOTAL INVESTMENTS IN NON U.S. INVESTMENT COMPANIES (Cost $21,867,466) INVESTMENTS IN U.S. INVESTMENT COMPANIES - 49.15%(a)(p) Dedicated Short Bias - Short Equity - 0.74%(a) Dialectic Antithesis Partners, LP Quarterly Event Driven - Distressed - 9.71%(a) Contrarian Capital Fund I, L.P. Annually Mast Credit Opportunities I, L.P. Quarterly Stone Lion Fund L.P.(h) Quarterly Xaraf Capital, LP(i) Quarterly Long Short Equity - General - 12.32%(a) Absolute Partners Fund, LLC Monthly Lafitte Fund I LP Quarterly Oak Street Capital Fund, L.P.(j) Quarterly Soundpost Capital, LP Quarterly Long Short Equity - Sector - 24.09%(a) Aria Select Consumer Fund LP Monthly CCI Technology Partners, L.P.(k) Quarterly CRM Windridge Partners, L.P.(l) Monthly Echo Street Capital Partners, LP(m) Quarterly Shannon River Partners II LP - Class A(n) Quarterly Sio Partners, LP Quarterly Risk Arbitrage - 2.29%(a) Pentwater Equity Opportunities Fund LLC Monthly TOTAL INVESTMENTS IN U.S. INVESTMENT COMPANIES (Cost $33,031,613) Shares or Principal Amount SHORT TERM INVESTMENT - 10.64%(a) State Street Institutional Treasury Money Market Fund - Class I, 0.00%(o) TOTAL SHORT TERM INVESTMENTS (Cost $7,692,810) TOTAL INVESTMENTS(Cost $62,591,889) - 95.01%(a) Assets in Excess of Other Liabilities- 4.99%(a) TOTAL NET ASSETS - 100.00%(a) $ Footnotes aPercentages are stated as a percent of net assets. b Fair value of $2,223,359 is subject to 12-month lockup period by SPM Core Offshore Fund LTD., which expires in April, 2012. c Fair value of $1,906,773 is subject to 12-month lockup period by GS Gamma Investments, Ltd.Lockups relating to $1,133,331 and $773,442 expire in September, 2011 and January, 2012, respectively. d Total fair value of $1,881,327 is subject to 12-month lockup period by Pelham Long/Short Fund Ltd. - Class A.Lockups relating to $1,373,581 and $507,746 expire in September, 2011 and January, 2012, respectively. e Fair value of $705,834 is subject to 12-month lockup period by Sprott Offshore Fund, Ltd., which expires in July, 2011 f Fair value of $761,733 is subject to 12-month lockup period by Camber Capital Offshore Fund, Ltd. - Class A.Lockups relating to $337,562 and $424,171 expire in July, 2011 and September, 2011, respectively. g Fair value of $2,998,616 is subject to 12-month lockup period by Cavalry Market Neutral Offshore, Ltd., which expires in July, 2011. h Fair value of $629,707 is subject to 12-month lockup period by Stone Lion Fund L.P., which expires in July, 2011. i Fair value of $933,509 is subject to 12-month lockup period by Xaraf Capital, L.P., which expires in December, 2011. j Fair value of $378,742 is subject to 12-month lockup period by Oak Street Capital Fund, L.P., which expires in July, 2011. k Total fair value of $3,931,433 is subject to 12-month lockup period by CCI Technology Partners, L.P.Lockups relating to $3,145,146 and $786,287 expire in March, 2012 and April 2012, respectively. l Fair value of $680,674 is subject to 12-month lockup period by CRM Windridge Partners, L.P., which expires in July, 2011. m Total fair value of $3,963,972 is subject to 12-month lockup period by Echo Street Capital Partners, LP.Lockups relating to $1,758,849 and $2,205,123 expire in November, 2011 and January, 2012 respectively. n Fair value of $685,162 is subject to 12-month lockup period by Shannon River Partners II LP - Class A, which expires in July, 2011. o Rate indicated is the current yield as of June 30, 2011. p Investments in investment companies are generally non-income producing. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of Investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value of Financial Instruments The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2011; Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Other Significant Active markets for Identical Assets Observable Inputs Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Investments Non U.S. InvestmentCompanies $
